Citation Nr: 1821110	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-39 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and A.W.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to June 1987, with subsequent service in the United States Army Reserves, which included periods of active duty for training (ACDUTRA) and inactive duty for training (IDT).

These matters come to the Board of Veterans' Appeals (Board) from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in July 2012, a statement of the case was issued in September 2014, and a substantive appeal was received in November 2014.  

The Veteran testified at a Board hearing in January 2018; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of IDT during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C. § 101(24) (2012); 38 C.F.R. § 3.6(a) (2017).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C. § 101(23)(A).  Reserve service includes the National Guard of the United States.  38 U.S.C. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

As detailed in the Introduction, the Veteran had active service from February 12, 1987 to June 6, 1987.  04/08/2005 Certificate of Release or Discharge From Active Duty.  Thereafter, he had ACDUTRA and IDT in the Army Reserves until November 1994.  01/26/2018 Certificate of Release or Discharge From Active Duty.

Bilateral foot disability

An August 1985 Report of Medical Examination conducted for enlistment purposes reflects a notation of pes planus, asymptomatic.  04/08/2005 STR-Medical at 15-16.  A July 1989 Report of Medical Examination conducted for commission purposes for the Army National Guard also reflects a notation of pes planus, asymptomatic, 1st - 2nd degree.  Id. at 28.  

A June 1989 service treatment record reflects that a callus of the second toe had to be redressed and the examiner instructed the Veteran in how to do this.  Id. at 19.  

A May 2012 VA examination reflects diagnoses of hallux valgus and status post surgery with residual of tenderness.  The examiner opined that his condition was less likely than not due to service.  The examiner stated that there is no injury or diagnosis of the bilateral second toes while on active duty.  08/17/2016 CAPRI at 21, 30.

The Veteran testified that in 1989 during ACDUTRA, he was wearing boots and he had to have his toes wrapped and rewrapped.  He recalled having foot issues due to wearing boots.  01/26/2018 Hearing Transcript at 18-20.  He also asserted that his pes planus noted on his entrance examination was aggravated by service.  Id. at 21.

A January 2017 statement from J.S. reflects that he recalls when the Veteran worked as a ROTC instructor from 1994 to 2000 and he complained about foot discomfort due to having to wear the issued regulation boots and shoes, and that he was allowed a profile to wear a soft athletic shoe for comfort.  01/26/2018 Buddy/Lay Statement.  

Correspondence dated in January 2018 from H.H.V., DPM, reflects the opinion that certain military related activities such as long-standing, marching, heavy lifting or carrying, and shoe gear could all contribute to conditions of the feet which the Veteran suffers - plantar fasciitis of bilateral foot, hammertoe deformity, hallux rigidus, possible tarsal tunnel syndrome, and tibialis posterior tendinitis; and, that the Veteran has plantar fasciitis, hallux rigidus, hammertoe deformity, and possibly neuritis of the feet are closely linked to his pes planus or flat feet.  01/26/2018 Medical Treatment Record-Non-Government Facility.  It is noted that Dr. H.H.V. stated that the Veteran initially sought treatment in October 2017; such records should be sought.

In February 2018, the Veteran underwent a VA examination wherein flat foot and hammer toes was diagnosed.  The examiner opined that the conditions were less likely than not due to service.  The examiner stated that the surgery for bilateral Morton toes (which is not Morton's neuroma) was diaphysectomy in August 1991.  The examiner stated that Morton's toe is a congenital condition that would have been present prior to entry into active service.  The examiner noted that the Veteran had asserted that he had Morton toes and flat feet prior to enlistment.  The examiner also noted that an October 2011 orthopedic evaluation made no mention of hammertoes and that surgery for Morton's toes had healed satisfactorily.  02/01/2018 C&P Exam.

The VA examinations of record do not address all of the diagnoses of record, to include whether his diagnosed conditions are due to his period of active service, or periods of ACDUTRA or IDT.  Also, such examinations do not address whether his pes planus, noted on his entrance examination, was aggravated beyond the natural progression of the disease.  See 38 U.S.C. §§ 1111, 1153; 38 C.F.R. § 3.306.  Thus, the Board finds that the record is incomplete and a remand is necessary for further medical opinions.  

Additionally, the Veteran testified that he has sought treatment for his feet at Montgomery Orthopedics, specifically with Dr. Miller.  01/26/2018 Hearing Transcript at 19.  The Board finds that attempts should be made to obtain these relevant records should be sought.  

Erectile dysfunction

The Veteran asserts that he has erectile dysfunction due to his medication taken for service-connected hypertension.  01/26/2018 Hearing Transcript at 4-6.

While a May 2012 VA examination reflects that the Veteran did not have erectile dysfunction, an April 2015 DBQ and an August 2016 VA examination reflects a diagnosis of erectile dysfunction.  08/17/2016 CAPRI at 35; 08/04/2016 C&P Examination; 4/27/2015 VA examination.

In light of the diagnosis and his assertions, an opinion should be sought as to the etiology of his claimed erectile dysfunction.

Back disability

An April 1991 service treatment record reflects that the Veteran was complaining of upper left side back pain which worsens when he intakes air.  The examiner stated that maybe he pulled a muscle or slept wrong.  04/08/2005 STR-Medical at 21.  

A May 2012 VA examination reflects a diagnosis of degenerative joint disease of the spine and the opinion that service treatment records do not reveal a diagnosis of or treatment for a back problem while on active duty.  The examiner acknowledged the April 1991 treatment of the back with Flexaril but did not provide further comment.  08/17/2017 CAPRI at 6, 19.  

The Veteran asserts that he injured his back when he was on a mission in Honduras in April 1991.  01/26/2018 Hearing Transcript at 8-11, 14-15.  A fellow soldier, A.W., testified on the Veteran's behalf that he recalled that the Veteran's back was "hurting" after they loaded duffel bags and M-16s into a trailer.  Id. at 11.

In a January 2018 statement from E.M., a fellow soldier, he recalled that on April 9, 1991, in Honduras, the Veteran hurt his back while unloading duffel bags off a truck. He was placed on light duty and was to return to sick call the next day for follow-up.  01/26/2018 Buddy/Lay Statement.

The May 2012 VA examination does not address the Veteran's assertions of a back injury, nor does the examination reflect an opinion regarding the Veteran's ACDUTRA and IDT service.  Thus, a further opinion must be sought.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he complete releases with regard to the following medical providers:

a)  Dr. H.H.V.; 

b)  Montgomery Orthopedics - Dr. Miller.

c)  Any other medical provider that may hold records relevant to the issues on appeal.

Thereafter, obtain the Veteran medical records from these medical providers.  If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder and inform the Veteran that he may submit any records in his possession.

2.  Associate with the virtual folder updated VA treatment records for the period from February 6, 2018.  

3.  that a VA examiner specializing in orthopedics review After completing #1 - #2, request the virtual folder and respond to the following:

a)  Did pre-existing pes planus at least as likely as not (a 50 percent or higher degree of probability) undergo a permanent increase in disability during the Veteran's period of active service or ACDUTRA beyond any natural progress?  If so, does the record contain clear and unmistakable evidence (i.e., undebatable) that the worsening was due to the natural progression of the disease?

b)  Is a bilateral foot disability - to include plantar fasciitis of bilateral foot, hammertoe deformity, hallux rigidus, possible tarsal tunnel syndrome, and tibialis posterior tendinitis - at least as likely as not (50 percent or greater probability) due to a period of active service, ACDUTRA, or IDT?  An opinion is to be provide for each diagnosis noted above.

The clinician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  A physical examination should be scheduled, if deemed necessary by the VA clinician.

4.  After completing #1 - #2, request that a VA examiner with appropriate expertise review the virtual folder and respond to the following:

a)  Is erectile dysfunction at least as likely as not 
(50 percent or greater probability) caused by a service-connected disability, to include hypertension, including medication taken therefore?  

b)  Indicate whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction has been aggravated (worsened beyond its natural progression) by a service-connected disability, to include hypertension and medication taken therefore.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

The clinician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  A physical examination should be scheduled, if deemed necessary by the VA clinician.

5.  After completing #1 - #2, request that a VA physician specializing in orthopedics review the virtual folder and respond to the following:

Is a back disability at least as likely as not (50 percent or greater probability) due to a period of active service, ACDUTRA, IDT, to include an injury sustained in April 1991?

The clinician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  A physical examination should be scheduled, if deemed necessary by the VA clinician.

6.  After completion of the above, review the relevant evidence of record and readjudicate the service connection issues.  If the benefits sought are not granted in full, then furnish Veteran and his representative a supplemental statement of the case and afford an opportunity to respond, then return to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

